Indian claims; limitation of actions. — Plaintiff, an Indian, seeks to recover alleged wrongful salary deductions, compensation for overtime, and past and future losses of Social Security benefits, plus interest, on the bases of defendant’s fiduciary obligation to restricted Indians and on an alleged breach of contract. This case comes before .the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the opposition thereto, without *1064oral argument, tbe court concludes that plaintiff’s petition is barred by tbe statute of limitations, 28 U.S.C. § 2501 (See Capoeman v. United States, 194 Ct. Cl. 664, 440 F. 2d 1002 (1971). On February 4, 1972, by order, tbe court granted defendant’s motion and dismissed the petition.